In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************* * *
CHRISTOPHER JONES,                   *
                                     *      No. 12-466V
                  Petitioner,        *      Special Master Christian J. Moran
                                     *
v.                                   *      Filed: February 16, 2016
                                     *
SECRETARY OF HEALTH                  *      Attorneys’ fees and costs; award
AND HUMAN SERVICES,                  *      in the amount to which
                                     *      respondent does not object.
                  Respondent.        *
****************** ** *
Mark Sadaka, Sadaka Associates LLC, Englewood, NJ, for petitioner;
Jennifer Reynaud, United States Dep’t of Justice, Washington, D.C., for
respondent.


              UNPUBLISHED DECISION ON FEES AND COSTS 1

       On February 5, 2016, petitioner filed a stipulation of fact for attorneys’ fees
and costs. Previously, petitioner informally submitted a draft application for
attorneys’ fees and costs to respondent for review. Upon review of petitioner’s
application, respondent raised objections to certain aspects of the draft application.
Based on subsequent discussions, petitioner amended his application to request
$75,000.00, an amount to which respondent does not object. The Court awards
this amount.

       On July 25, 2012, Christopher Jones filed a petition for compensation
alleging that the influenza (“flu”) vaccine he received on September 30, 2010,
caused him to suffer chronic inflammatory demyelinating polyneuropathy
(“CIDP”). Petitioner received compensation based upon the parties’ stipulation.
       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
Decision, issued August 7, 2015. Because petitioner received compensation, he is
entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $75,000.00, in attorneys’ fees and costs for his
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that he incurred $300.76, in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

        After reviewing the request, the Court awards the following:

        a. A lump sum of $75,000.00, in the form of a check made payable to
           petitioner and petitioner’s attorney, Mark T. Sadaka, of Sadaka
           Associates LLC, for attorneys’ fees and other litigation costs
           available under 42 U.S.C. § 300aa-15(e).

        b. A lump sum of $300.76, payable to petitioner, Christopher Jones, for
           costs incurred in pursuit of his petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2